By the Court:
We conceive that the provisions of our own statute are decisive of this case. By section 2, vol. xxii. 232, it is provided, that on a judgment in sci. fa. “a writ of .levari facias may issue, whereon the mortgaged premises shall be taken in execution and disposed of, in the same manner and under the same regulations that lands and tenements are, or may be, disposed of for the satisfaction of judgments.” Conformable to these regulations, the land must be valued by sworn appraisers, must sell for a propor*457tionate part of that valuation, the money must be paid to the sheriff, and the sale must be confirmed by the court, and a deed ordered to the purchaser. Section 4 provides that the proceedings shall not “ affect the right of any person or persons who may set up any claim to such mortgaged premises, by purchase from or under the mortgagor, or otherwise, and which claim, in law, shall be paramount to the claim of such mortgagee.” There seems no ground of doubt but that the legislature, when they made this provision, intended that interests not paramount to that of the mortgagee, such as interests subsequently derived from the mortgagor, should be concluded by the proceedings on the scire facias. We 'think these two sections, taken together, must be so interpreted as to place the purchaser, at sheriff’s sale, under the judg.ment on the mortgage, in the position occupied by the mortgagor when the mortgage was executed. Any other construction would convert the judicial proceedings authorized by the *law, into a means of practicing fraud on the purchaser. It [500 would discourage bidders at sheriff’s sales, lessen public confidence in titles hold under sheriff’s deeds, and prevent the improvement of lands so hold. This seems to have been the construction of the Pennsylvania courts upon a law of similar import. And the same construction appears to have prevailed the Ohio. This is the first bill we recollect filed by a subsequent purchaser from the mortgagor, to be let in to redeem, against a purchaser at sheriff’s sale, under a previous mortgage. Had such bills been thought maintainable, we should have heard of them before. , The bill must be dismissed.